                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONI CALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATEFILED:L-(



 MEI CHUN POON,

                              Plaintiff,
                                                                 No. 17-CV-9647 (RA)
                         V.
                                                                         ORDER
 APPLE NYC CORP., et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiff Mei Chun Poon filed this action on November 29, 2017 against her former

employers, Apple NYC Corp., d/b/a Apply NYC Day Spa, Touch of East Nails Spa Inc., and Wen

Chen, alleging that defendants violated the Fair Labor Standards Act ("FLSA") and the New York

Labor Law ("NYLL"). Defendants failed to answer or otherwise respond to the complaint, and

the Court granted Plaintiffs motion for default judgment and referred the case to Magistrate Judge

Gorenstein for an inquest into damages. Before the Court is Judge Gorenstein's thorough and

well-reasoned Report and Recommendation (the "Report"), dated January 2, 2019, to which no

objections were made.

       Having reviewed the Report for clear error, see Galeana v. Lemongrass on Broadway

Corp., 120 F. Supp. 3d 306,310 (S.D.N.Y. 2014) ("When the parties make no objections to the

Report, the Court may adopt the Report if there is no clear error on the face of the record." (internal

citation omitted)), the Court hereby adopts it in its entirety. Accordingly, Plaintiff is awarded (1)

$26,243.77 in unpaid wages; (2) $8,379.75 in spread-of-hour payments; (3) $34,623.52 in

liquidated damages; (4) $5,000 for failure to provide wage statements; (5) $5,000 for failure to

provide required notices; (6) $5,910.00 in attorneys' fees; and (7) $819.53 in costs, for a total

judgment in the amount of $85,976.57. Plaintiff is also entitled to $8.54 per day in prejudgment
interest from September 15, 2014, until the date judgment is entered. The parties' failure to file

written objections, after Judge Gorenstein warned that such failure would result in a waiver of

objections for the purposes of appeal, precludes appellate review. See Caidor v. Onondaga Cty.,

517 F.3d 601 (2d Cir. 2008).

       The Clerk of Court is respectfully directed to close this case.

SO ORDERED.


 Dated:         April 15, 2019
                New York, New York
                                                     Ronnie Abrams
                                                     United States District Judge
